FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AKIENE GREG GRANGER,                             No. 11-71436

               Petitioner,                       Agency No. A044-251-269

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Akiene Greg Granger, a native and citizen of Trinidad and Tobago, petitions

for review of a Board of Immigration Appeals’ order summarily affirming an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s removal order because Granger

conceded at the pleading stage of his removal proceedings that he is removable

under 8 U.S.C. § 1227(a)(2)(C) due to his conviction for possession of a firearm by

a felon under California Penal Code § 12021(a)(1). See 8 U.S.C. § 1252(a)(2)(C)

(stripping the court of jurisdiction to review removal orders predicated on

convictions for firearm offenses); see also Flores-Miramontes v. INS, 212 F.3d

1133, 1135 (9th Cir. 2000) (applying the jurisdictional bar in the case of an alien

who conceded removability due to his conviction).

      Granger’s challenge to the agency’s aggravated-felony determination is not

sufficiently colorable to establish our jurisdiction because Young v. Holder,

697 F.3d 976, 989 (9th Cir. 2012) (en banc), forecloses his argument. See Mendez-

Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this

context . . . , the claim [or question] must have some possible validity.” (internal

quotation marks and citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     11-71436